       Case 1:19-cr-00103-JLS-HKS Document 33 Filed 02/11/20 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

       v.                                                       19-CR-103-JLS

SHANE GUAY,

                            Defendant.



                   GOVERNMENT’S SUPPLEMENTAL RESPONSE
                     TO DEFENDANT’S OMNIBUS MOTIONS


       THE UNITED STATES OF AMERICA, by and through its attorney, James P.

Kennedy, Jr., Acting United States Attorney for the Western District of New York, Meghan

A. Tokash, Assistant United States Attorney, of counsel, hereby files a supplemental

government response to the defendant’s pretrial omnibus motions (Dkt. 31).



                              SUPPLEMENTAL INFORMATION

       The government would like to bring the following timeline of events regarding the

investigation to the Court’s attention for consideration before deciding the defense motion

to suppress evidence derived from the search warrant:



       November 5-8, 2016 Ayer and Shirley Police Departments in Massachusetts
                          receive complaints from minor victims and recover Instagram
                          chats of enticement as well as Image 1 (a picture of the
                          defendant’s penis) to minors


       November 10, 2016 Preservation order sent to Instagram
Case 1:19-cr-00103-JLS-HKS Document 33 Filed 02/11/20 Page 2 of 4




November 22, 2016 Massachusetts serves a search warrant on Instagram for
                  account data

January 6, 2017     Massachusetts investigators ask to schedule a meeting with the
                    Assistant District Attorney (ADA); the ADA sets the meeting
                    for March 8, 2017 and approves an arrest warrant for the
                    defendant at the March 8, 2017 meeting

March 13, 2017      ADA tells investigators that her supervisors decline prosecution
                    and the case was sent to Massachusetts ICAC to forward to
                    New York ICAC

May 1, 2017         New York State Police receive the case; the New York State
                    Police search warrant application (page 9) has Investigator
                    Lombardi confirm an identical match of the defendant to the
                    Instagram search warrant images (not just the chest as alleged
                    on page 4 of the defense motion). Investigator Lombardi also
                    identified the room likeness to that of the room in Image 1.

May 2, 2017         New York State Police conduct DMV searches tying the
                    defendant to 147 North 9th Street in Olean, New York

August 14, 2017     New York State Police requests a subpoena for IP addresses for
                    the defendant’s Instagram accounts in the Massachusetts search
                    warrant

August 22, 2017     Grand Jury subpoena sent to Verizon

September 5, 2017   Verizon provides data; a sample of eight IPs all got to phone
                    number 716-307-1305 (Carol Lata, 150 North 8th Street, Olean,
                    New York; a sample of 25 Instagram logins also are linked to the
                    same account

September 28, 2017 New York State Police identify the defendant as the potential
                   grandchild of Carol Lata via public-facing Facebook account;
                   New York State Police then searched Facebook for 716-307-1305
                   and discover the phone is tied to the Facebook account of the
                   defendant

October 23, 2017    New subpoena is issued for Verizon for 716-307-1305; Verizon
                    responds November 14, 2017 with the same account information

March 29, 2018      New York State Police Investigator Lombardi searches
                    Facebook to ensure 716-307-1305 is still associated with the
                    defendant




                                     2
      Case 1:19-cr-00103-JLS-HKS Document 33 Filed 02/11/20 Page 3 of 4




      April 6, 2018         Investigator Lombardi searches the defendant’s Facebook again
                            and see a photograph on his page dated March 24, 2018 that
                            matched the room in the November 2016 Instagram photos;
                            Lombardi confirms the defendant is still at 147 North 8th Street
                            based on DMV records and police reports; Lombardi forwards
                            the information to New York State Police (Walsh) in Olean

      April 18, 2018        Homeland Security Investigations (HSI) receives a lead from
                            Harris County Georgia and speaks with Investigator

      April 18, 2018        HSI enters the defendant’s information into New York Law
                            Enforcement deconfliction system

      April 23, 2018        HSI conducts a forensic interview of a minor victim in Atlanta
                            with Harris County

      May 31, 2018          Search Warrant obtained for defendant’s home

      June 4, 2018          While on military duty, HSI lead case agent receives a conflict
                            notice for the defendant’s case from the deconfliction system;
                            this is the first time HSI learned of the New York State police
                            case (5 days after the search warrant was obtained)

      June 5, 2018          Search Warrant executed on defendant’s home



      Additionally, the government would like to bring the following facts to the Court’s

attention with respect to evidence found on the defendant’s cell phone to indicate the

defendant continued to collect child pornography after November 2016:

      1.    Cookies and browsing history consistent with child pornography sites from 2018;

      2.    Numerous child exploitation files and child pornography files dated 2017; and

      3.    Based on the Facebook search warrant return, the defendant’s accounts were still

            active and the chats between V1 and V2 were not deleted despite what the

            defendant told Harris County investigators.




                                             3
       Case 1:19-cr-00103-JLS-HKS Document 33 Filed 02/11/20 Page 4 of 4




                                    CONCLUSION

       For all of the foregoing reasons, the defendant’s motions should be denied in their

entirety.


       DATED: Buffalo, New York, February 11, 2020.


                                                JAMES P. KENNEDY, JR.
                                                United States Attorney


                                         BY:    s/ MEGHAN A. TOKASH
                                                Assistant United States Attorney
                                                United States Attorney’s Office
                                                Western District of New York
                                                138 Delaware Avenue
                                                Buffalo, New York 14202
                                                716/843-5860
                                                Meghan.Tokash@usdoj.gov




                                            4
